Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2016

                                      No. 04-15-00803-CV

                                     Armando BENAVIDES,
                                           Appellant

                                                 v.

            Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, L.L.P.,
                                    Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 06-03-44411-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        Appellant’s second motion for extension of time to file appellant’s brief is granted. We
order appellant’s brief due May 2, 2016. Counsel is advised that no further extensions of time
will be granted absent a motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court